Title: To George Washington from Captain Heman Allen, 1 August 1777
From: Allen, Heman
To: Washington, George


 Salisbury, Conn., 1 Aug. 1777. “Suffer me to inclose Copies of several Letters, directed to me by Lieutenant Colonel Archibald Campbell of the Kings 71t Regiment, the first of the 17th March, the second of the 20th & third of the 30th of April last.
“I have been informed that Lieutenant Colonel Campbell, with four or five other Colonels of the Enemy, have been detained for a considerable time, for the purpose of securing an honorable treatment of his Excellency General Lee, which has heretofore been an Obstacle in the way of my Brother Ethan Allen’s Exchange, but as the Fortune of Warr, has put General Prescott in the Power of the United States, perhaps it may have so far removed that difficulty, that Colo. Campbell’s Letters may now operate in favor of my Brothers Exchange.
“My Brother writes me from Long Island the 21t. June Ulto ‘that General How was willing to exchange him for Colo. Campbell.’
“I beg I may be favored with a Line the first oppertunity of the present probability of his Exchange, as the time of Captivity has been already Spun out to the Length of almost two Years, during which term I am satisfied Your Excellency has not been unmindful of his sufferings—I am unwilling to press Your Excellency with repeated requests on this Subject, but should I have erred this time in that respect, I beg it may be imputed to my anxious wishes for the Recovery of a near Brother and I am sure a sincere Friend to the Cause of America.”
